Citation Nr: 0620685	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-41 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for recurrent 
dislocations of the left shoulder, currently evaluated as 20 
percent disabling.

2.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from March 1977 to 
March 1981.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

By a January 2006 rating decision, the RO granted the 
veteran's claim for entitlement to service connection for 
cervical and lumbosacral spine disabilities.  In light of the 
foregoing, no allegations of errors of fact or law remain for 
appellate consideration.  The RO's January 2006 decision 
fully resolved and rendered moot the veteran's claims.  No 
exceptions to the mootness doctrine are present because the 
benefit sought on appeal has been granted without the need 
for action by the Board.  See Thomas v. Brown, 9 Vet. App. 
269, 270-71 (1996); see 38 U.S.C.A. §§ 511, 7104, 7105 (West 
2002); 38 C.F.R. § 20.101 (2005).  

The issue of entitlement to a total disability rating on the 
basis of individual unemployability (TDIU) is addressed in 
the remand portion of the decision below and is remanded to 
the RO via the Appeals Management Center, in Washington, DC.

FINDING OF FACT

The veteran's recurrent dislocations of the left shoulder are 
manifested by infrequent episodes of recurrent dislocation of 
the humerus at the scapulohumeral joint, without objective 
evidence of guarding, and painful and slightly limited range 
of motion.


CONCLUSION OF LAW

The criteria for an increased evaluation for infrequent 
episodes of recurrent 


dislocations of the left humerus at the scapulohumeral joint 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased evaluation for his service-connected infrequent 
episodes of recurrent dislocation of the humerus at the 
scapulohumeral joint (left shoulder disorder), VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to initial 
adjudication of the veteran's claim for an increased 
evaluation for a left shoulder disorder, a June 2003 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or disability 
evaluations, there is no prejudice to the veteran because the 
effective date was not appealed and the preponderance of the 
evidence is against an increased evaluation.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman, 19 
Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule).  38 C.F.R. Part 4 (2005).  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

In September 1983, service connection was granted for 
recurrent left shoulder dislocations with guarding of 
movement at the shoulder level, and a 20 percent evaluation 
was assigned under Diagnostic Code 5202, effective March 10, 
1982.  The 20 percent disability evaluation was continued 
under 38 C.F.R. § 4.71a, Diagnostic Code 5202 in February 
1999 and January 2004 rating decisions.  In April 2003, the 
veteran filed a claim for an increased evaluation.

A July 2003 VA joints examination was conducted.  The veteran 
reported flareups of the left shoulder when lifting or 
bending and squatting, and a few left shoulder dislocations 
in the past two or three years.  The examiner found a normal 
configuration of the left shoulder and a well-healed surgical 
scar.  There was painful range of shoulder motion.  Forward 
flexion was to 140 degrees, abduction was to 130 degrees, and 
external rotation was to 80 degrees.  The remaining movements 
were normal.  There was no radiation of pain and no 
neurological symptoms.  An x-ray revealed hardware from a 
prior surgery and degenerative osteoarthritis of the left 
acromioclavicular joint and glenohumeral joint.  The 
diagnoses were injury of the left shoulder with dislocation; 
habitual dislocation of the left shoulder, up to 20; surgery 
of the left shoulder in 1980; chronic pain and instability; 
and degenerative osteoarthritis of the left acromioclavicular 
joint and left glenohumeral joint.  

A December 2003 VA general medical examination was conducted.  
The veteran reported flareups of the left shoulder when 
lifting, and paresthesia and numbness of his left upper 
extremity.  Upon examination, there was normal left shoulder 
configuration and painful range of motion.  Forward flexion 
was to 140 degrees, forward elevation was 140 degrees, 
abduction was to 130 degrees, and external rotation was to 80 
degrees.  There was no radiation of pain.  X-rays indicated 
hardware from a previous surgery and degenerative 
osteoarthritis of the left acromioclavicular joint and left 
glenohumeral joint.  The diagnoses were injury of the left 
shoulder with dislocation; habitual dislocation of the left 
shoulder, up to 20; surgery of the left shoulder in 1980; 
chronic pain and instability; and degenerative osteoarthritis 
of the left acromioclavicular joint and glenohumeral joint.  

A May 2004 VA medical record indicated the veteran had full 
range of motion in all extremities, without pain.  

The veteran is right-handed and thus his left shoulder is 
considered his minor extremity.  See 38 C.F.R. § 4.69 (2005).  
The veteran's current 20 percent rating contemplates 
recurrent dislocation of the scapulohumeral joint with either 
infrequent episodes and guarding of movement only at the 
shoulder level, or with frequent episodes and guarding of all 
arm movements.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  A 
40 percent rating is assigned for fibrous union of the 
humerus, a 50 percent rating is assigned for nonunion or 
flail joint of the humerus, and a 70 percent rating is 
assigned for the loss of head or flail shoulder of the 
humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

The Board finds that the evidence of record does not support 
a finding for an increased evaluation because the objective 
medical evidence of record showed infrequent episodes of 
recurrent dislocation of the humerus at the scapulohumeral 
joint without guarding of arm movements, and painful and 
slightly limited range of motion.  The evidence did not show 
fibrous union of the humerus, nonunion or flail joint of the 
humerus, or the loss of head or flail shoulder of the 
humerus.  Accordingly, an increased evaluation is not 
warranted under Diagnostic Code 5202.  

Diagnostic Code 5201 provides a 30 percent rating for 
limitation of minor arm motion to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  In determining 
whether the veteran had limitation of motion to shoulder 
level, forward flexion and abduction must be considered.  See 
Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).  Normal 
forward flexion is to 180 degrees, normal abduction is to 180 
degrees, and normal internal and external rotation is to 90 
degrees.  See 38 C.F.R. § 4.71, Plate I (2005).  Range of 
motion findings indicate that the veteran's left arm motion 
is not limited to 25 degrees from his side:  forward flexion 
was to 140 degrees, abduction was to 130 degrees, and 
external rotation was to 80 degrees.  Accordingly, an 
increased evaluation is not warranted under Diagnostic Code 
5201. 

The Board finds that an increased rating is not warranted 
under other potentially applicable diagnostic code.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Specifically, the evidence of record shows no objective 
medical evidence of ankylosis of the scapulohumeral 
articulation, and Diagnostic Code 5203, impairment of the 
clavicle or scapula, does not provide for a rating in excess 
of 20 percent for the minor arm.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5203.

In an October 2003 letter, the veteran asserted that he was 
entitled to a separate evaluation for arthritis of the left 
shoulder, in addition to an evaluation for recurrent 
dislocations.  See 38 C.F.R. § 4.71, Diagnostic Code 5003 
(2005).  When a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  But the evaluation of the 
same disability or the same manifestations of a disability 
under various diagnoses constitutes pyramiding and is 
prohibited.  38 C.F.R. § 4.14 (2005).  Arthritis is rated 
under limitation of motion for the affected joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Here, there is x-ray evidence 
of degenerative osteoarthritis of the left acromioclavicular 
and glenohumeral joints.  The veteran's left shoulder 
disorder is currently rated under Diagnostic Code 5202 for 
recurrent dislocations of the humerus at the scapulohumeral 
joint, with guarding of arm movement at the shoulder level.  
A separate evaluation for arthritis would thus create 
pyramiding, because limitation of motion is already 
considered in the current 20 percent rating.  Accordingly, a 
separate rating for arthritis is not warranted.

The veteran has reported left shoulder painful range of 
motion.  But the objective medical evidence of record 
indicates no weakness, incoordination, swelling, atrophy, 
guarding, or fatigability problems.  Pain was not shown to 
limit movement to a compensable degree at VA examinations in 
2003, and a May 2004 VA medical note indicated full range of 
motion without pain.  The Board finds that there is no 
additional functional loss not contemplated in the current 
rating as described under 38 C.F.R. §§ 4.40 and 4.45, and a 
rating in excess of 20 percent is not warranted.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

An extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b) (2005) has also been considered.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996) (holding that referral for an 
extraschedular evaluation is appropriate where the case 
presents such an exceptional or unusual disability picture 
with such factors as marked interference with employment or 
frequent periods of hospitalization).  A rating in excess of 
20 percent is provided for certain manifestations of the 
service-connected left shoulder disorder but the medical 
evidence reflects that those manifestations are not present 
in this case.  Additionally, there is no evidence that the 
veteran has been frequently hospitalized due to his service-
connected left shoulder disorder or that it causes marked 
interference with employment.  Accordingly, the RO's decision 
not to refer 


the issue for extraschedular consideration to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service was correct.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for a left shoulder disorder, 
currently evaluated at 20 percent disabling, is denied.


REMAND

In October 2003, the veteran filed a claim for entitlement to 
TDIU, asserting that he was laid off due to his physical 
problems.  

Service connection was granted in September 1983 for a left 
shoulder disorder, and assigned a 20 percent disability 
evaluation, effective March 10, 1982.  In a January 2004 
rating decision, the RO denied entitlement to TDIU because 
there was no evidence of unemployability due to service-
connected disabilities.  In January 2006, the RO granted 
service connection for cervical and lumbosacral spine 
disorders, and assigned two 10 percent evaluations, effective 
April 28, 2003.

In a November 2003 document, one of the veteran's former 
employers noted that the veteran resigned in May 2003 to take 
new job.  Another November 2003 document from a former 
employer noted that the veteran was laid off in July 2003.  
In a June 2004 VA medical record, the veteran reported that 
he was currently working as a carpenter but was trained as a 
respiratory technician.  In a May 2005 VA spine examination, 
the veteran complained that physical work caused back pain.  
The examiner opined that the veteran was unable to do heavy 
physical work.  In a November 2005 VA spine examination, the 
veteran stated that he quit his job due to back pain.  

VA assistance in developing a claim includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Presently, the record does not include sufficient medical 
evidence to adjudicate the TDIU claim, because there is no 
medical opinion stating whether the veteran's service-
connected disabilities prevent him from working.  38 C.F.R. § 
5103A.

In adjudicating a total rating claim, VA may not reject the 
veteran's claim without producing evidence, as distinguished 
from mere conjecture, that the veteran's disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294 (1995).  VA has a duty to supplement 
the record by obtaining an examination, which includes an 
opinion as to what, if any, affect the veteran's service-
connected disabilities have on his ability to work.  Id. at 
297.  Hence, the RO should obtain a medical opinion as to 
whether the veteran's service-connected disabilities, alone 
and not in concert with any nonservice-connected 
disabilities, render him unable to obtain or retain 
substantially gainful employment.

Moreover, at the time when the RO denied the veteran's claim 
for entitlement to TDIU, the veteran had one service-
connected disability, his left shoulder disorder.  Since that 
time, two spinal disabilities have been service-connected.  
Thus, TDIU must be readjudicated based on the veteran's 
current service-connected disabilities.

Accordingly, the case is remanded for the following action:

1.  The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination in 
order to determine the effects of his 
service-connected disabilities (left 
shoulder disorder, cervical spine 
disorder, lumbosacral spine disorder) on 
his ability to maintain employment 
consistent with his education and 
experience.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished.  The examiner must elicit 
from the veteran and record for clinical 
purposes a full work and educational 
history.  The examiner must provide an 
opinion as to whether the veteran's 
service-connected disabilities alone 
preclude him from securing and following 
substantially gainful employment 
consistent with his education and 
occupational experience.  A complete 
rationale for the opinions expressed must 
be provided.  The report prepared must be 
typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the RO must readjudicate 
the claim.  If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


